DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 15 April 2022 overcome the prior art of Maha and Akritopoulou because variable B1 is a polycyclic aryl group in the cited compounds of each reference.  As a result of the amendment, a search of the pending compound claims is extended to compounds of formula I of the following scope: variable B1 is a substituted pyrimidine ring; n Is one; X is O; and [CR2R3} does not form a spiro ring; a compound of formula I in which variable B1 is -C(O)-NH-C(=N-OH)- and none of the other variables are limited; and a compound in which CR2R3 is a spiro ring selected from a substituted or unsubstituted pyrrolidine ring, an indene ring a cyclopentane ring, a piperidine ring, a thiophene ring, a cyclopenta[b]thiophene, a furan ring, or a pyran ring and B1 is an oxazole ring.  Newly amended claims 1, 2, 5, 18, 21, 23, 24, 27, 56, 65, 67, 72, 73, 90, 116, 117, and 125 are examined on the merits. Previously withdrawn claims 56, 65, 67,  and 72 are rejoined because they represent a scope that has been searched-wherein B1 is an oxadiazole ring of claim 5.  
Claims 118-121 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 July 2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 24, 27, 56, 65, 67, 72, 73, 90 and 117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 24 none of the variables Z6-Z10 R24-R26 are not defined.  In claim 56, variables A1-A3 are not defined.  In claim 67, variables R21-R23 are not defined.     
In amended variable B1 of claim 1, is the heteroaryl group monocyclic or can it be polycyclic?  The claim limitations are not clear because it is hard to tell if the adjective “monocyclic” applies only to aryl or if it applies to both aryl and heteroaryl.  In other words, the text below has two interpretations: one, B1 is an optionally substituted monocyclic aryl group, an optionally substituted monocyclic heteroaryl group, an optionally substituted carbocycle, or …; and two, B1 is an optionally substituted monocyclic aryl group, an optionally substituted heteroaryl group, an optionally substituted carbocycle, or … .  The specification doss not limit a heteroaryl group to just being monocyclic (page 8, last paragraph to page 9, first paragraph).  Due to the multiple interpretations, claims 1 and 117 are unclear.  This rejection can be obviated by specifying if the heteroaryl group is monocyclic, polycyclic, or both.        

    PNG
    media_image1.png
    23
    592
    media_image1.png
    Greyscale

In claim 24 and 27, variables Z6-Z10 or R24-R26 are not defined.  In claim 56, variables A1-A3 are not defined.  In claim 67, variables R21-R23 are not defined.  In claim 90, variables Z7-Z9 and R35 are not defined.  
Claims 72 and 73 recite limitations which lack antecedent basis to parent claims.  In claim 72, since parent claim 71 does not define variables R21-R23, the embodiments of D1 lack antecedent basis.  In claims 73 and 90,  due to variables Z6-Z10 not being defined in parent claim 24, these rings lack antecedent basis.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 117 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUROITA (WO 2009133970, published 5 November 2009).  Kuroita describes three compounds, examples 143b), 145, and 151 (page 466, lines 3-22; page 472, line 18 to page 473, line 8; page 1110, lines 5-27).  In these examples the following definitions apply: W is O; X is O; CR3R3 is CMe2; n is one; and B1 is a substituted pyrimidine ring.  Pharmaceutical compositions are described (page 148, line 22 to page 150, line 19).  

    PNG
    media_image2.png
    122
    164
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    146
    160
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    491
    575
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    220
    175
    media_image5.png
    Greyscale



Claim(s) 1, 2, and 117 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAUGHAN (WO 2004/022554, published 18 March 2004).  Haughan describes compounds in which the following definitions apply: variable B1 is an oxazole ring in which variable Z3 is O, Z1 is N, and Z2 is CH; D1 is H; B2 and B4 are each CH; B3 is C(OMe); W is O; Z is N(Me); X is NH; and CR2R3 is a spiro ring selected from a substituted or unsubstituted pyrrolidine ring, an indene ring a cyclopentane ring, a piperidine ring, a thiophene ring, a cyclopenta[b]thiophene, a furan ring, or a pyran ring (page 50, line 6 to page 94, line 21).  Please note that 4’(3’H)one group is equivalent to a 4’-oxo group.  Haughan describes pharmaceutical compositions are described (page 31, line 10 to page 34, line 9).  The compounds shown below are representative of a spiro pyrrolidine compound.

    PNG
    media_image6.png
    320
    438
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    64
    435
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    213
    332
    media_image8.png
    Greyscale



Response to Amendment
Newly amended claims have necessitated the new rejections because the search is being extended.  
Conclusion
Claims 1, 2, 24, 27, 56, 65, 67, 72, 73, 90, and 117 are not allowed.
Claims 5, 18, 21, 23, and 116 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Haughan (WO 2004/022554, published 18 March 2004) does not describe compounds in which an oxazole ring is directly connected to a bicyclic ring in formula I.  Claims 5, 18, 21, 23, and 116 require that an oxadiazole ring is directly connected to a bicyclic ring in formula I.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699